Milonas, J. P.,
dissents in a Memorandum as follows: Defendant was found guilty of burglary in the second degree following a nonjury trial. In order to set aside that verdict as against the weight of the evidence, as the majority does, an appellate court must look beyond whether there is legally sufficient evidence to support that verdict and evaluate, as did the fact-finder, the weight to be accorded the credible evidence (People v Bleakley, 69 NY2d 490, 495). As noted by the majority, this analysis requires us to “weigh the relative probative force of conflicting testimony and the relative strength of conflicting inferences that may be drawn from the testimony” (People ex rel. McCracken v Miller, 291 NY 55, 62). Only “[i]f it appears that the trier of fact has failed to give the evidence the weight it should be accorded” should the appellate court set aside the verdict pursuant to CPL 470.20 (5) (People v Bleakley, supra, at 495). In undertaking such analysis, however, the reviewing appellate court must accord great deference to the factfinder’s ability to “view the witnesses, hear the testimony and observe demeanor” (supra, at 495). Thus, as we have previously observed, the factfinder’s credibility determinations “should not be disturbed unless manifestly erroneous and so plainly *226unjustified by the evidence that rejection is required in the interest of justice” (People v Corporan, 169 AD2d 643, lv denied 77 NY2d 959).
In my opinion, this standard has not been met* and I therefore would affirm the judgment of conviction. While defendant’s account of his presence in the basement was not an “outlandish” one (People v Jenkins, 213 AD2d 279, lv denied 85 NY2d 974), the factfinder had the unique opportunity to hear and observe him give this account and then to weigh that testimony against the totality of the circumstances in which defendant was found, as set forth by the majority. In particular, the evidence included that, when found in the basement, defendant was wearing a knapsack that contained seven screwdrivers, a wrench, wire cutters, pliers, part of a socket wrench, a saw blade, black tape and a flashlight. According to the arresting officer, these are tools typically used in burglary and theft-related crimes. Under all the circumstances, the fact-finder was warranted in rejecting defendant’s explanation for his presence and concluding that he possessed the requisite intent to commit a crime on the premises (see, e.g., People v Delcarpio, 220 AD2d 341, 342, lv denied 87 NY2d 920).